389 F.3d 869
David DIAZ, Plaintiff-Appellant,v.Daryl GATES; Willie L. Williams; Richard Alarcon; Richard Alatorre; Hal Bernson; Marvin Braude; Laura Chick; John Ferraro; Michael Feuer; Ruth Galanter; Nate Holden, et al., Defendants, andBernard C. PARKS, Chief of Los Angeles Police Department, Defendant — Appellee.
No. 02-56818.
United States Court of Appeals, Ninth Circuit.
November 18, 2004.

Stephen Yagman, Yagman & Yagman, Venice, CA, for Plaintiff-Appellant.
Janet G. Bogigian, Amy Jo Field, Deputy City Attorney, Los Angeles, CA, for Defendants-Appellees.
Before: SCHROEDER. Chief Judge.
ORDER
SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
 Judges O'Scannlain and Fisher are recused